                     Case 18-00039     Doc 62     Filed 01/09/19    Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In re:                                        )
                                              )
NAHID AHMADPOUR                               )
                                              )
                                              )       Chapter 7
                                              )       Case No. 18-11248
                                              )

NATIONWIDE REGISTRY                           )
                                              )
         Plaintiff                            )
                                              )
v.                                            )       Adversary No. 18-00039
                                              )
NAHID AHMADPOUR                               )
                                              )
         Defendant                            )


                                   WITNESS/EXHIBIT LIST

         Nationwide Registry & Security Ltd. (“NRS”), by counsel, in accordance with the Scheduling

Order entered by this Court on June 25, 2018, submits the following list of Witness and Exhibits.

         Witnesses:

         1. Alan Ehrlich

         2. Adam Kronfeld

         3. Nahid Ahmadpour

         4. Any witness identified by Defendant to which no objection is lodged, or to which any
         previously lodged objection is overruled and/or withdrawn

         Exhibits:

         A. Guilty Plea Agreement, inclusive of Amended Information

         B. Default Judgment Order entered 1/17/08 by Fairfax Circuit Court

         C. Memorandum Opinion and Order of VAEB entered 1/08/10
                  Case 18-00039        Doc 62     Filed 01/09/19     Page 2 of 3




       D. Transcript Excerpt 08/12/09

       E. Order entered 10/18/10 by Fairfax Circuit Court

       F. Order of VAEB entered 7/12/12

       G. Order of VAEB entered 3/19/12

       H. History of payments

       I. Proof of Claim including computation of amount owed

       J. Any exhibits identified by Defendant to which no objection is lodged, or to which any
previously lodged objection is overruled and/or withdrawn



                                                      Nationwide Registry & Security Ltd.
                                                      By Counsel

By /s/ Fitzgerald Lewis
Fitzgerald Lewis, Md. Bar No. 16912
Robert L. Vaughn, Jr., Va Bar No. 10633
The Law Offices of Lewis & Associates, P.C.
6066 Leesburg Pike
Fourth Floor
Falls Church, VA 22041
T - (703) 912-3100
F - (703) 425-6300
flewis@lewisatlaw.com
Counsel for NRS


                                      Certificate of Service

       I hereby certify that on the 9th day of January 2019, a copy of the foregoing List of Exhibits
along with the Exhibits themselves was served via the Court’s CM/ECF system to:

                               John D. Pels, Esq.
                               4845 Rugby Avenue, Third Floor
                               Bethesda, Maryland 20814
                               Counsel for Debtor

                               Kevin D. Judd, Esq.
                               601 Pennsylvania Ave., N.W.
                               Suite 900-South Bldg.
                               Washington, DC 20004
                               Counsel for Debtor
Case 18-00039   Doc 62     Filed 01/09/19   Page 3 of 3




         Laura J. Margulies, Trustee
         6205 Executive Blvd.
         Rockville, MD 20852

                               /s/ Fitzgerald Lewis ____
                               Fitzgerald Lewis, Md. Bar No. 16912
                               Robert L. Vaughn, Jr., Va Bar No. 10633
                               The Law Offices of Lewis & Associates, P.C.
                               6066 Leesburg Pike
                               Fourth Floor
                               Falls Church, VA 22041
                               T - (703) 912-3100
                               F - (703) 425-6300
                               flewis@lewisatlaw.com
